 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

is a tr ae i re ie ee see oe Se ee eee a Se >
ALTURA ST. MICHAEL EWERS,

Plaintiff,

- against - 17 Civ. 1116 (NRB)

CITY OF NEW YORK, ALEXIS GOODRIDGE, NOTICE OF CONFERENCE
MENDOZA, HEYWOOD, CAPTAIN DIAZ,
JOHN AND JANE DOE, CORIZON HEALTH,
INC., CORRECTION OFFICER NATHALIE
MENDOZA, CORRECTION OFFICER MICHAEL
HAYWOOD, and CAPTAIN ROBERT DIAZ,

Defendants.
ct a i re eee ein ae ee ferret x

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE
The parties are hereby directed to appear for a conference
before the Court on April 7, 2020 at 2:30 p:m. at the United States
Court House, 500 Pearl Street, New York, New York, in Courtroom
21A. The parties are instructed to come prepared to fully discuss

all aspects of the litigation, including the status of discovery

and settlement.

Dated: New York, New York
February b , 2020

if
4
oo

4 Brn | path bale
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE
